                                         Case 4:19-cv-01057-HSG Document 73 Filed 08/24/20 Page 1 of 15




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PAUL IZOR,                                        Case No. 19-cv-01057-HSG
                                   8                    Plaintiff,                         ORDER GRANTING MOTION FOR
                                                                                           PRELIMINARY APPROVAL FOR
                                   9             v.                                        CLASS ACTION SETTLEMENT
                                  10     ABACUS DATA SYSTEMS, INC,                         Re: Dkt. No. 69
                                  11                    Defendant.

                                  12          Pending before the Court is the unopposed motion for preliminary approval of class action
Northern District of California
 United States District Court




                                  13   settlement filed by Plaintiff Paul Izor. See Dkt. No. 69. The parties have reached a settlement
                                  14   regarding Plaintiff’s claims and now seek the required court approval. For the reasons set forth
                                  15   below, the Court GRANTS the motion.
                                  16     I.   BACKGROUND
                                  17            A. Factual Background
                                  18          Plaintiff brings this Telephone Consumer Protection Act, 46 U.S.C. § 227 (“TCPA”), class
                                  19   action against Defendant Abacus Data Systems Inc. (“Abacus”) on behalf of himself and two
                                  20   putative classes of others similarly situated. See generally Dkt. No. 1 (“Compl.”). Plaintiff seeks
                                  21   to represent two classes:
                                  22                  Autodialed No Consent Class: All persons in the United States who
                                                      from four years prior to the filing of this action through class
                                  23                  certification (1) Defendant (or an agent acting on behalf of Defendant)
                                                      text messaged, (2) on the person’s cellular telephone number, (3)
                                  24                  using a text messaging platform substantially similar to the text
                                                      messaging platform Defendant used to text message Plaintiff, (4) for
                                  25                  whom Defendant claims (a) it obtained prior express written consent
                                                      in the same manner as Defendant claims it supposedly obtained prior
                                  26                  express written consent to text message Plaintiff, or (b) it did not
                                                      obtain prior express written consent.
                                  27

                                  28                  Do Not Call Registry Class: All persons in the United States who
                                         Case 4:19-cv-01057-HSG Document 73 Filed 08/24/20 Page 2 of 15



                                                      from four years prior to the filing of this action through class
                                   1                  certification (1) Defendant (or an agent acting on behalf of Defendant)
                                                      texted more than one time; (2) within any 12-month period (3) where
                                   2                  the person’s telephone number had been listed on the DNC for at least
                                                      thirty days; (4) for a substantially similar reason that Defendant texted
                                   3                  Plaintiff; and (5) for whom Defendant claims (a) it obtained prior
                                                      express written consent in the same manner as Defendant claims it
                                   4                  supposedly obtained prior express written consent to text message
                                                      Plaintiff, or (b) Defendant did not obtain prior express written
                                   5                  consent.
                                   6   Compl. at ¶ 26.

                                   7          Defendant sells software services to professionals, including HotDocs, “a document

                                   8   automation software company for the legal profession.” Id. at ¶ 1 n.2. Plaintiff alleges that

                                   9   Defendant, or a third party acting on behalf of Defendant, “sen[t] out unsolicited text messages to

                                  10   consumers purportedly ‘notifying’ them that their version of HotDocs is out of date and asking

                                  11   them to ‘press y’ to schedule an appointment presumably to update their accounts.” Id. at ¶ 2, 16.

                                  12   For such updates, however, consumers “must pay a monthly software service fee of $75, and the
Northern District of California
 United States District Court




                                  13   appointments they schedule with Abacus are nothing more than sales pitches for HotDocs.” Id. at

                                  14   ¶ 2. Plaintiff alleges that Defendant sent “two autodialed texts messages to his cellular phone.”

                                  15   Id. at ¶ 4. The first text read: “HotDocs: Your HotDocs version is out of date and requires an

                                  16   update. Reply Y to schedule an appointment. Txt STOP to OptOut.” Id. at ¶ 11. Plaintiff

                                  17   immediately texted “STOP,” to which he received a second text: “AbacusNext: You opted out and

                                  18   will no longer receive messages from AbucusNext 8588824894.” Id. at ¶ 20.

                                  19          Plaintiff brings two causes of action under the TCPA: (1) Defendant allegedly sent

                                  20   unsolicited text messages using an automatic telephone dialing system (“ATDS”) in violation of

                                  21   47 U.S.C. § 227(b)(1)(A)(iii); and (2) Defendant allegedly violated a regulation, 47 C.F.R.

                                  22   § 64.1200, promulgated under the statute in violation of 47 U.S.C. § 227(c)(5). Id. at ¶¶ 32–44.

                                  23            B. Procedural Background
                                  24          Plaintiff filed this action on February 26, 2019. See Dkt. No. 1. After the Court denied

                                  25   Defendant’s motion to dismiss and motion to stay, Defendant filed an answer on August 19, 2019.

                                  26   Dkt. No. 45. After months of discovery, the parties engaged in a full-day mediation with mediator

                                  27   Bruce A. Friedman on January 31, 2020. Dkt. No. 69-2 (“Kaufman Decl.”) at ¶ 18. While the

                                  28   mediation did not initially end in settlement, the parties reached an agreement in principle on June
                                                                                         2
                                         Case 4:19-cv-01057-HSG Document 73 Filed 08/24/20 Page 3 of 15




                                   1   5, 2020, after conducting more discovery and engaging in further settlement negotiations with Mr.

                                   2   Friedman. Id. at ¶ 7; see also Dkt. No. 67.

                                   3            C. Settlement Agreement
                                   4          The parties entered into a settlement agreement, fully executed on June 17, 2020. Dkt. No.

                                   5   69-1, Ex. 1 (“SA”). The parties filed an amendment to the settlement agreement on August 6,

                                   6   2020. Dkt. No. 72-1 (“Amendment”). The key terms are as follows:

                                   7          Settlement Class Definition: The Settlement Class is defined as:

                                   8                  [A]ll regular users or subscribers of numbers assigned to a paging
                                                      service, cellular telephone service, specialized mobile radio service,
                                   9                  radio common carrier service, or any service for which the called
                                                      party is charged for the call to which a text message was transmitted
                                  10                  by Trumpia on behalf of Defendant within four years of February
                                                      26, 2019.
                                  11

                                  12   SA ¶ 1.1.36.
Northern District of California
 United States District Court




                                  13          Settlement Benefits: Defendant will make a $1,950,000 non-reversionary Settlement

                                  14   Fund. Id. ¶¶ 1.1.40, 4.1. The Settlement Fund will include payments to the Class Members,

                                  15   administrative expenses (estimated between $72,496 and $103,996), Plaintiff’s attorneys’ fees (not

                                  16   to exceed $650,000) and costs (not to exceed $25,000), and any incentive payment for Lead

                                  17   Plaintiff (not to exceed $5,000).

                                  18          In addition to the Settlement Fund, Defendant agreed that it will “implement policies and
                                  19   procedures to prevent against the sending of text messages without prior express consent to

                                  20   numbers assigned to wireless carriers using an automated telephone dialing system, and . . . will

                                  21   not send any telemarketing text messages to promote its products and/or services in violation of

                                  22   the TCPA.” Id. at ¶ 4.3. Specifically, the parties agreed that “Defendant will not make any

                                  23   telemarketing calls or send any telemarketing text messages for a period of 2 years to any

                                  24   Settlement Class Member without an independent investigation into the existence of consent,”

                                  25   “Defendant will obtain a subscription to the National Do Not Call Registry,” Defendant will

                                  26   perform a quarterly spot check of 10 telemarketing calls and/or texts made on its behalf,” and
                                  27   Defendant will require any vendors making telemarketing calls to identify any sub-vendors they

                                  28   use and get prior written approval to use them.” Amendment at 2–3 (adding detail to SA ¶ 4.3).
                                                                                        3
                                          Case 4:19-cv-01057-HSG Document 73 Filed 08/24/20 Page 4 of 15




                                   1          Release: All Settlement Class Members will release:

                                   2                  [A]ny and all claims, liabilities, demands, causes of action, or lawsuits
                                                      of the Settlement Class Members, whether known or unknown,
                                   3                  whether legal, statutory, equitable, or of any other type or form,
                                                      whether under federal, state, or local law (such as any violations of
                                   4                  the Telephone Consumer Protection Act, 47 USC § 227, the FCC’s
                                                      related regulations—including Do Not Call requirements, or unfair or
                                   5                  deceptive practices act), and whether brought in an individual,
                                                      representative, or any other capacity, (a) that were brought in the
                                   6                  Litigation or could have been brought under state or local laws similar
                                                      to the Telephone Consumer Protection Act, (b) that arise from the
                                   7                  manner in which text messages were sent, or attempted to be sent, by
                                                      or on behalf of Defendant, (c) that arise from a lack of consent for
                                   8                  sending text messages or (d) that arise from the sending, or attempted
                                                      sending, of text messages by or on behalf of Defendant to telephone
                                   9                  numbers registered on any federal or state do not call list, within the
                                                      four years preceding February 26, 2019.
                                  10
                                       See id. at 1–2 (amending SA ¶ 1.1.29).
                                  11
                                              Class Notice: A third-party settlement administrator will send summary class notices via
                                  12
Northern District of California




                                       first-class U.S. mail to each member of the class. SA ¶ 7.5.3. The notice will include the nature
 United States District Court




                                  13
                                       of the action; the class definition; a summary of the settlement terms; instructions on how to
                                  14
                                       complete a claim form in order to receive payment; instructions on how to object to and opt out of
                                  15
                                       the settlement, and relevant deadlines. Id. at Ex. C.
                                  16
                                              In addition to the mailed summary notices, the third-party settlement administrator will
                                  17
                                       also publish a one-time summary notice “in a magazine, website, or through targeted social media
                                  18
                                       ads.” Id. at ¶ 7.5.4; see also id. at Ex. C. The parties indicate that the settlement administrator
                                  19
                                       will use Google Display Network and Facebook Ads, which they anticipate will produce
                                  20
                                       105,000,000 impressions. See id. at Ex. C. Finally, the settlement administrator will set up a
                                  21
                                       Settlement Website, which will include a long-form notice, within 30 days of preliminary
                                  22
                                       approval. Id. at ¶ 7.3.1; see also id. at Ex. B.
                                  23
                                              Opt-Out Procedure: The deadline for a class member to submit a request for exclusion or
                                  24
                                       to object to the Settlement is 60 days after the initial mailing and electronic posting date of the
                                  25
                                       notice. SA at ¶¶ 1.1.25, 10.4. In order to opt-out, the Class Member must send a written request
                                  26
                                       with a clear indication that he or she would like to be excluded as well as the “Class Member’s
                                  27
                                       name, address, and the telephone number that allegedly received a text or text messages sent by
                                  28
                                                                                          4
                                          Case 4:19-cv-01057-HSG Document 73 Filed 08/24/20 Page 5 of 15




                                   1   Trumpia on behalf of Defendant during the Settlement Class period.” Id. at ¶ 10.4. Defendant has

                                   2   the right to terminate the Settlement Agreement if the total number of opt outs exceeds 1,000. Id.

                                   3   at ¶ 10.4.4.

                                   4           Claims Process and Distribution: Each Class Member is entitled to submit one claim

                                   5   through the proposed claim form. Id. at Ex. A. Each valid claim form submitted before the claims

                                   6   deadline will receive a pro rata share of the Settlement Fund within 60 days of the date any

                                   7   judgment becomes “Final.” “‘Final’ means one business day following the latest of the following

                                   8   events: (i) the expiration of three (3) business days after the time to file a motion to alter or amend

                                   9   a judgment under Fed. R. Civ. P. 59(e) has passed without any such motion having been filed; (ii)

                                  10   the expiration of the time in which to file an Appeal of any judgment entered pursuant to this

                                  11   Agreement has passed without any Appeal having been taken; or (iii) the resolution of any such

                                  12   Appeal in a manner that does not reverse or vacate the Judgment and in a manner that permits the
Northern District of California
 United States District Court




                                  13   consummation of the Settlement substantially in accordance with the terms and conditions of this

                                  14   Agreement.” Id. at ¶ 1.1.14.

                                  15           Incentive Award: The named Plaintiff may apply for an incentive award of no more than

                                  16   $5,000. See Dkt. No. 69 at 11; see also SA at ¶ 5.

                                  17           Attorneys’ Fees and Costs: Class counsel intends to apply for attorneys’ fees not to exceed

                                  18   one-third of the Settlement Fund (or $650,000), as well as costs not to exceed $25,000. See Dkt.

                                  19   No. 69 at 12; see also SA at ¶ 6.

                                  20    II.    PROVISIONAL CLASS CERTIFICATION
                                  21           The plaintiff bears the burden of showing by a preponderance of the evidence that class

                                  22   certification is appropriate under Federal Rule of Civil Procedure 23. See Wal-Mart Stores, Inc. v.

                                  23   Dukes, 564 U.S. 338, 350–51 (2011). Class certification is a two-step process. First, a plaintiff

                                  24   must establish that each of the four requirements of Rule 23(a) is met: numerosity, commonality,

                                  25   typicality, and adequacy of representation. Id. at 349. Second, she must establish that at least one

                                  26   of the bases for certification under Rule 23(b) is met. Where, as here, a plaintiff seeks to certify a

                                  27   class under Rule 23(b)(3), she must show that “questions of law or fact common to class members

                                  28   predominate over any questions affecting only individual members, and that a class action is
                                                                                          5
                                          Case 4:19-cv-01057-HSG Document 73 Filed 08/24/20 Page 6 of 15




                                   1   superior to other available methods for fairly and efficiently adjudicating the controversy.” Fed.

                                   2   R. Civ. P. 23(b)(3).

                                   3           “The criteria for class certification are applied differently in litigation classes and

                                   4   settlement classes.” In re Hyundai & Kia Fuel Econ. Litig., 926 F.3d 539, 556 (9th Cir. 2019)

                                   5   (“Hyundai II”). When deciding whether to certify a litigation class, a district court must consider

                                   6   manageability at trial. Id. However, this concern is not present in certifying a settlement class.

                                   7   Id. at 556–57. In deciding whether to certify a settlement class, a district court “must give

                                   8   heightened attention to the definition of the class or subclasses.” Id. at 557.

                                   9             A. Rule 23(a) Certification
                                  10               i.    Numerosity
                                  11           Rule 23(a)(1) requires that the putative class be “so numerous that joinder of all members

                                  12   is impracticable.” The Court finds that numerosity is satisfied here because joinder of the
Northern District of California
 United States District Court




                                  13   estimated 18,722 class members would be impracticable. See Kaufman Decl. at ¶ 18.

                                  14              ii.    Commonality
                                  15           Rule 23(a)(2) requires that “there are questions of law or fact common to the class.” A

                                  16   contention is sufficiently common where “it is capable of classwide resolution — which means

                                  17   that determination of its truth or falsity will resolve an issue that is central to the validity of each

                                  18   one of the claims in one stroke.” Dukes, 564 U.S at 350. Commonality exists where “the

                                  19   circumstances of each particular class member vary but retain a common core of factual or legal

                                  20   issues with the rest of the class.” Parra v. Bashas’, Inc., 536 F.3d 975, 978–79 (9th Cir. 2008).

                                  21   “What matters to class certification . . . is not the raising of common ‘questions’—even in

                                  22   droves—but rather the capacity of a classwide proceeding to generate common answers apt to

                                  23   drive the resolution of the litigation.” Dukes, 564 U.S at 350 (emphasis in original). Even a single

                                  24   common question is sufficient to meet this requirement. Id. at 359.

                                  25           Common questions of law and fact in this action include whether Defendant can be held

                                  26   vicariously liable for the text messages sent by Trumpia, a third-party text-messaging platform.

                                  27   See Compl. at ¶ 16. Another common question of law and fact is whether Trumpia used an

                                  28   autodialer under the TCPA. See Compl. at ¶¶ 2, 26, 29, 33. Accordingly, the Court finds that the
                                                                                           6
                                         Case 4:19-cv-01057-HSG Document 73 Filed 08/24/20 Page 7 of 15




                                   1   commonality requirement is met in this case.

                                   2             iii.   Typicality
                                   3          Rule 23(a)(3) requires that “the claims or defenses of the representative parties are typical

                                   4   of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). “The test of typicality is whether

                                   5   other members have the same or similar injury, whether the action is based on conduct which is

                                   6   not unique to the named plaintiffs, and whether other class members have been injured by the

                                   7   same course of conduct.” Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992)

                                   8   (quotation omitted). That said, under the “permissive standards” of Rule 23(a)(3), the claims

                                   9   “need not be substantially identical.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir.

                                  10   1998) (quotation omitted).

                                  11          Plaintiff’s claims are both factually and legally similar to those of the putative class

                                  12   because Defendant allegedly sent unsolicited text messages advertising its products to both
Northern District of California
 United States District Court




                                  13   Plaintiff and all class members. Compl. at ¶¶ 2–3, 34. The Court finds this sufficient to satisfy the

                                  14   typicality requirement.

                                  15              iv.   Adequacy of Representation
                                  16          Rule 23(a)(4) requires that the “representative parties will fairly and adequately represent

                                  17   the interests of the class.” The Court must address two legal questions: (1) whether the named

                                  18   Plaintiff and her counsel have any conflicts of interest with other class members and (2) whether

                                  19   the named Plaintiff and her counsel will prosecute the action vigorously on behalf of the class.

                                  20   See In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 462 (9th Cir. 2000). This inquiry “tend[s] to

                                  21   merge” with the commonality and typicality criteria. Gen. Tel. Co. of Sw. v. Falcon, 457 U.S.

                                  22   147, 158 n.13 (1982). In part, these requirements determine whether “the named plaintiff’s claim

                                  23   and the class claims are so interrelated that the interests of the class members will be fairly and

                                  24   adequately protected in their absence.” Id.

                                  25          The Court is unaware of any actual conflicts of interest in this matter and no evidence in

                                  26   the record suggests that either Plaintiff or proposed class counsel have a conflict with other class

                                  27   members. Both Plaintiff’s counsel have been appointed class counsel in many complex class

                                  28   actions, especially those involving the TCPA. Kaufman Decl. at ¶ 15, Ex. B, Ex. C. As evidenced
                                                                                          7
                                         Case 4:19-cv-01057-HSG Document 73 Filed 08/24/20 Page 8 of 15




                                   1   by the motions practice and discovery to date, the Court finds that proposed class counsel and

                                   2   Plaintiff have prosecuted this action vigorously on behalf of the class. The adequacy of

                                   3   representation requirement, therefore, is satisfied.

                                   4            B. Rule 23(b)(3) Certification
                                   5          To certify a class, a plaintiff must satisfy the two requirements of Rule 23(b)(3). First,

                                   6   “questions of law or fact common to class members [must] predominate over any questions

                                   7   affecting only individual members.” Fed. R. Civ. P. 23(b)(3). And second, “a class action [must

                                   8   be] superior to other available methods for fairly and efficiently adjudicating the controversy.” Id.

                                   9               i.   Predominance
                                  10           The “predominance inquiry tests whether proposed classes are sufficiently cohesive to

                                  11   warrant adjudication by representation.” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045

                                  12   (2016) (quotations omitted). The Supreme Court has defined an individualized question as one
Northern District of California
 United States District Court




                                  13   where “members of a proposed class will need to present evidence that varies from member to

                                  14   member.” Id. (quotations omitted). A common question, on the other hand, is one where “the

                                  15   same evidence will suffice for each member to make a prima facie showing [or] the issue is

                                  16   susceptible to generalized, class-wide proof.” Id. (quotations omitted).

                                  17          The Court concludes that for purposes of settlement, common questions predominate here,

                                  18   because Plaintiff alleges that Defendant’s text message marketing was uniform to consumers and

                                  19   violated the TCPA. At least the following central questions are common to all class members: (1)

                                  20   whether consumers received at least one substantively similar advertising text message to establish

                                  21   Article III standing; (2) whether Defendant may be held vicariously liable for the text messages

                                  22   sent by Trumpia; and (3) whether Trumpia used an autodialer under the TCPA.

                                  23              ii.   Superiority
                                  24          The superiority requirement tests whether “a class action is superior to other available

                                  25   methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). The

                                  26   Court considers four non-exclusive factors: (1) the interest of each class member in individually

                                  27   controlling the prosecution or defense of separate actions; (2) the extent and nature of any

                                  28   litigation concerning the controversy already commenced by or against the class; (3) the
                                                                                          8
                                         Case 4:19-cv-01057-HSG Document 73 Filed 08/24/20 Page 9 of 15




                                   1   desirability of concentrating the litigation of the claims in the particular forum; and (4) the

                                   2   difficulties likely to be encountered in the management of a class action. Id.

                                   3          The Court concludes that a class action enables the most efficient use of Court and attorney

                                   4   resources and reduces costs to the Class Members by allocating costs among them. Especially

                                   5   here, where the interest of each class member in controlling the prosecution of a claim would be

                                   6   low, the forum is appropriate, and there are no obvious difficulties in managing this class action,

                                   7   the superiority requirement is met.

                                   8          The Court finds that the predominance and superiority requirements of Rule 23(b)(3) are

                                   9   met.

                                  10              iii.    Class Representative and Class Counsel
                                  11          Because the Court finds that Plaintiff meets the commonality, typicality, and adequacy

                                  12   requirements of Rule 23(a), the Court appoints Paul Izor as the class representative. When a court
Northern District of California
 United States District Court




                                  13   certifies a class, it must also appoint class counsel. Fed. R. Civ. P. 23(c)(1)(B). Factors that

                                  14   courts must consider when making that decision include:

                                  15                     (i) the work counsel has done in identifying or investigating potential
                                                         claims in the action;
                                  16                     (ii) counsel’s experience in handling class actions, other complex
                                                         litigation, and the types of claims asserted in the action;
                                  17                     (iii) counsel’s knowledge of the applicable law; and
                                                         (iv) the resources that counsel will commit to representing the class.
                                  18
                                  19   Fed. R. Civ. P. 23(g)(1)(A).

                                  20          As noted above, counsel have investigated and litigated this case throughout its existence

                                  21   and have submitted a declaration detailing their expertise in representing plaintiffs in class action

                                  22   suits, especially TCPA class actions. See Kaufman Decl. at ¶ 15, Ex. B, Ex. C. Accordingly, the

                                  23   Court appoints Plaintiff’s counsel, Rachel E. Kaufman and Avi R. Kaufman of the law firm of

                                  24   Kaufman, P.C., and Stefan Coleman of the Law Offices of Stefan Coleman, P.A. as Class

                                  25   Counsel.

                                  26   III.   PRELIMINARY SETTLEMENT APPROVAL
                                  27          Finding that provisional class certification is appropriate, the Court now considers whether

                                  28   it should preliminarily approve the parties’ class action settlement.
                                                                                           9
                                         Case 4:19-cv-01057-HSG Document 73 Filed 08/24/20 Page 10 of 15




                                   1            A. Legal Standard

                                   2          Rule 23(e) provides that “[t]he claims, issues, or defenses of a certified class—or a class

                                   3   proposed to be certified for purposes of settlement—may be settled . . . only with the court’s

                                   4   approval.” Fed. R. Civ. P. 23(e). “The purpose of Rule 23(e) is to protect the unnamed members

                                   5   of the class from unjust or unfair settlements affecting their rights.” In re Syncor ERISA Litig.,

                                   6   516 F.3d 1095, 1100 (9th Cir. 2008). Accordingly, before a district court approves a class action

                                   7   settlement, it must conclude that the settlement is “fundamentally fair, adequate and reasonable.”

                                   8   In re Heritage Bond Litig., 546 F.3d 667, 674–75 (9th Cir. 2008).

                                   9          Where the parties reach a class action settlement prior to class certification, district courts

                                  10   apply “a higher standard of fairness and a more probing inquiry than may normally be required

                                  11   under Rule 23(e).” Dennis v. Kellogg Co., 697 F.3d 858, 864 (9th Cir. 2012) (citation omitted).

                                  12   Such settlement agreements “must withstand an even higher level of scrutiny for evidence of
Northern District of California
 United States District Court




                                  13   collusion or other conflicts of interest than is ordinarily required under Rule 23(e) before securing

                                  14   the court’s approval as fair.” Roes, 1-2 v. SFBSC Mgmt., LLC, 944 F.3d 1035, 1048–49 (9th Cir.

                                  15   2019) (quoting In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 946 (9th Cir. 2011)). A

                                  16   more “‘exacting review’ is warranted ‘to ensure that class representatives and their counsel do not

                                  17   secure a disproportionate benefit at the expense of the unnamed plaintiffs who class counsel had a

                                  18   duty to represent.’” Id. (citations and quotations omitted).

                                  19          Courts may preliminarily approve a settlement and notice plan to the class if the proposed

                                  20   settlement: (1) appears to be the product of serious, informed, non-collusive negotiations; (2) does

                                  21   not grant improper preferential treatment to class representatives or other segments of the class;

                                  22   (3) falls within the range of possible approval; and (4) has no obvious deficiencies. In re Lenovo

                                  23   Adware Litig., No. 15-md-02624-HSG, 2018 WL 6099948, at *7 (N.D. Cal. Nov. 21, 2018)

                                  24   (citation omitted). Courts lack the authority, however, to “delete, modify or substitute certain

                                  25   provisions. The settlement must stand or fall in its entirety.” Hanlon, 150 F.3d at 1026.

                                  26            B. Analysis
                                  27               i.   Serious, Informed, Non-Collusive Negotiations
                                  28          The first factor the Court considers is whether there is evidence of collusion or other
                                                                                         10
                                         Case 4:19-cv-01057-HSG Document 73 Filed 08/24/20 Page 11 of 15




                                   1   conflicts of interest. See Roes, 944 F.3d at 1049. The Ninth Circuit has directed district courts to

                                   2   look for “subtle signs of collusion,” which include whether counsel will receive a disproportionate

                                   3   distribution of the settlement, whether the parties negotiate a “‘clear sailing’ arrangement (i.e., an

                                   4   arrangement where defendant will not object to a certain fee request by class counsel),” and

                                   5   whether the parties agree to a reverter that returns unclaimed funds to the defendant. Id.

                                   6          As discussed above, this proposed settlement was reached after significant discovery and

                                   7   with the assistance of a neutral mediator. The proposed settlement is non-reversionary, with

                                   8   distributions to class members determined on a pro rata basis. SA at ¶ 4.4.4. Additionally, the

                                   9   Settlement Agreement does not contain a clear sailing arrangement. Id. at ¶ 6. Class Counsel

                                  10   confirms that it will seek fees no greater than one-third of the Settlement Fund. Dkt. No. 69 at 12.

                                  11   The Court will assume the role of a fiduciary for Class Members in determining whether awarding

                                  12   fees in the amount eventually requested would be disproportionate. See Staton v. Boeing Co., 327
Northern District of California
 United States District Court




                                  13   F.3d 938, 970 (9th Cir. 2003) (“Because in common fund cases the relationship between plaintiffs

                                  14   and their attorneys turns adversarial at the fee-setting stage, courts have stressed that when

                                  15   awarding attorneys’ fees from a common fund, the district court must assume the role of fiduciary

                                  16   for the class plaintiffs.”) (quoting In re Washington Pub. Power Supply Sys. Sec. Litig., 19 F.3d

                                  17   1291, 1302 (9th Cir. 1994)). While nothing in the current record regarding the fee request raises

                                  18   any clear red flags, the Court is cognizant of its obligation to review class fee awards with

                                  19   particular rigor, and at the final approval stage will carefully scrutinize the circumstances and

                                  20   determine what attorneys’ fee awards is appropriate in this case.

                                  21          Accordingly, the Court preliminarily finds that there is no evidence of collusion or

                                  22   conflicts of interest in this Settlement and finds that this factor weighs in favor of preliminary

                                  23   approval.

                                  24               ii.   Preferential Treatment
                                  25          The Court next considers whether the settlement agreement provides preferential treatment

                                  26   to any class member. The Ninth Circuit has instructed that district courts must be “particularly

                                  27   vigilant” for signs that counsel have allowed the “self-interests” of “certain class members to

                                  28   infect negotiations.” In re Bluetooth, 654 F.3d at 947. For that reason, courts in this district have
                                                                                         11
                                         Case 4:19-cv-01057-HSG Document 73 Filed 08/24/20 Page 12 of 15




                                   1   consistently stated that preliminary approval of a class action settlement is inappropriate where the

                                   2   proposed agreement “improperly grant[s] preferential treatment to class representatives.” Lenovo,

                                   3   2018 WL 6099948, at *8 (quotations omitted).

                                   4           Although the Settlement Agreement authorizes Representative Plaintiff to seek an

                                   5   incentive award for his role in this lawsuit, see SA at ¶ 5.1, the Court ultimately will determine

                                   6   whether he is entitled to such an award and the reasonableness of the amount requested. Incentive

                                   7   awards “are intended to compensate class representatives for work done on behalf of the class, to

                                   8   make up for financial or reputational risk undertaken in bringing the action.” Rodriguez v. West

                                   9   Publ’g Corp., 563 F.3d 948, 958–59 (9th Cir. 2009). In his petition, Plaintiff must provide

                                  10   sufficient evidence to allow the Court to evaluate his award “individually, using ‘relevant factors

                                  11   includ[ing] the actions the plaintiff has taken to protect the interests of the class, the degree to

                                  12   which the class has benefitted from those actions, . . . [and] the amount of time and effort the
Northern District of California
 United States District Court




                                  13   plaintiff expended in pursuing the litigation . . . .’” Stanton v. Boeing Co., 327 F.3d 938, 977 (9th

                                  14   Cir. 2003). The Court will consider the evidence presented at the final fairness hearing and

                                  15   evaluate the reasonableness of any incentive award request. Nevertheless, because incentive

                                  16   awards are not per se unreasonable, the Court finds that this factor weighs in favor of preliminary

                                  17   approval. See Rodriguez, 563 F.3d at 958 (finding that “[i]ncentive awards are fairly typical in

                                  18   class action cases” and “are discretionary” (emphasis omitted)).

                                  19              iii.   Settlement within Range of Possible Approval
                                  20           The third factor the Court considers is whether the settlement is within the range of

                                  21   possible approval. To evaluate whether the settlement amount is adequate, “courts primarily

                                  22   consider plaintiffs’ expected recovery balanced against the value of the settlement offer.” Lenovo,

                                  23   2018 WL 6099948, at *8. This requires the Court to evaluate the strength of Plaintiff’s case.

                                  24           The TCPA provides for $500 in statutory damages for each violation. However, a

                                  25   proposed settlement may be acceptable even if it “amount[s] to only a fraction of the potential

                                  26   recovery.” Van Ba Ma v. Covidien Holding, Inc., No. 12-cv-2161-DOC, 2014 WL 2472316, at *3

                                  27   (C.D. Cal. May 30, 2014) (quoting Boyd v. Bechtel Corp., 485 F. Supp. 610, 624 (N.D. Cal.

                                  28   1979)). Here, the $1,950,000 Settlement Fund amounts to approximately $105 per Class Member
                                                                                          12
                                         Case 4:19-cv-01057-HSG Document 73 Filed 08/24/20 Page 13 of 15




                                   1   after the deduction of administration costs, attorneys’ fees and costs, and any incentive award.

                                   2   Kaufman Decl. at ¶ 17. The parties anticipate that the likely Class Member participation rate will

                                   3   result in a recovery of $400 to $600 per Class Member. Id. At the hearing the parties represented

                                   4   that this assumes a participation or claims rate of 10–15%. Plaintiff acknowledges that there are

                                   5   significant risks and barriers he would face in continuing to litigate this case, such as class

                                   6   certification, summary judgment and Daubert motions, prevailing at trial, and the possibility of an

                                   7   unfavorable decision by the Supreme Court in Barr v. American Association of Political

                                   8   Consultants Inc., No. 19-631. See Dkt. No. 69 at 19. The Court finds that the settlement amount,

                                   9   given these risks, weighs in favor of granting preliminary approval.

                                  10              iv.    Obvious Deficiencies
                                  11          The fourth and final factor that the Court considers is whether there are obvious

                                  12   deficiencies in the settlement agreement. The Court finds no obvious deficiencies, and therefore
Northern District of California
 United States District Court




                                  13   finds that this factor weighs in favor of preliminary approval.

                                  14                                              *       *       *

                                  15          Having weighed the relevant factors, the Court preliminarily finds that the settlement

                                  16   agreement is fair, reasonable, and adequate, and GRANTS preliminary approval. The Court
                                  17   DIRECTS the parties to include both a joint proposed order and a joint proposed judgment when
                                  18   submitting their motion for final approval.
                                  19   IV.    PROPOSED CLASS NOTICE PLAN
                                  20          For Rule 23(b)(3) class actions, “the court must direct notice to the class members the best
                                  21   notice that is practicable under the circumstances, including individual notice to all members who
                                  22   can be identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B). Individual notice must
                                  23   be sent to all class members “whose names and addresses may be ascertained through reasonable
                                  24   effort.” Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 173 (1974). With respect to the content of
                                  25   the notice itself, the notice must clearly and concisely state in plain, easily understood language:
                                  26          (i)       the nature of the action;
                                              (ii)      the definition of the class certified;
                                  27          (iii)     the class claims, issues, or defenses;
                                              (iv)      that a class member may enter an appearance through an attorney if
                                  28                    the member so desires;
                                                                                         13
                                         Case 4:19-cv-01057-HSG Document 73 Filed 08/24/20 Page 14 of 15



                                              (v)      that the court will exclude from the class any member who requests
                                   1                   exclusion;
                                              (vi)     the time and manner for requesting exclusion; and
                                   2          (vii)    the binding effect of a class judgment on members[.]
                                   3   Fed. R. Civ. P. 23(c)(2)(B).

                                   4          The parties have agreed that a third-party settlement administrator will facilitate three

                                   5   different forms of notice: (1) direct mail of the Summary Notice to each absent class member, (2)

                                   6   publication on Google Display Network and Facebook Ads of the Summary Notice, and (3) Long-

                                   7   Form Notice placed on the Settlement Website. SA at ¶¶ 7, 7.5.4. Defendant will provide the

                                   8   administrator with the telephone numbers for all absent class members within 10 days of this

                                   9   Order. Id. at ¶ 7.5.2. The Court finds that the proposed notice process is “‘reasonably calculated,

                                  10   under all the circumstances,’ to apprise all class members of the proposed settlement.” Roes, 944

                                  11   F.3d at 1045.

                                  12          As to the substance of the notice, the parties have attached copies of their proposed class
Northern District of California
 United States District Court




                                  13   Summary Notice and Long-Form Notice to the Settlement Agreement. SA at Ex. B, Ex. C. The

                                  14   Summary Notice includes the class definition, the settlement terms, the claims process, the opt-out

                                  15   or objection procedure and deadlines, and the settlement website address. Id. at Ex. B. The Long-

                                  16   Form Notice includes more detailed information regarding all of the Summary Notice

                                  17   components, as well as an explanation of the release terms. Id. at Ex. C.

                                  18          Both Notices also inform class members that Class Counsel’s motion for attorneys’ fees

                                  19   and costs, and Plaintiff’s request up to $5,000 for his service as Class Representative, will be

                                  20   considered at the Final Approval Hearing. Id. at Ex. B, C. To enable Class Members to review

                                  21   the motion for attorneys’ fees and the motion for incentive award, Class Counsel shall include

                                  22   language in the settlement notice: (1) indicating the deadline for filing the attorneys’ fees motion

                                  23   and request for Plaintiff’s incentive award; (2) specifically stating the deadline for any Class

                                  24   Member objections to these motions; and (3) informing Class Members that the motion and

                                  25   supporting materials will be available for viewing on class counsel’s website. See In re Mercury

                                  26   Interactive Corp. Sec. Litig., 618 F.3d 988, 993–94 (9th Cir. 2010) (holding that under Rule 23(h),

                                  27   class members must be given a full and fair opportunity to examine and object to attorneys’ fees

                                  28   motion). The Court therefore finds that with these changes, the content of the proposed notice
                                                                                         14
                                         Case 4:19-cv-01057-HSG Document 73 Filed 08/24/20 Page 15 of 15




                                   1   provides sufficient information about the case and thus conforms with due process requirements.

                                   2   See Hyundai II, 926 F.3d at 567 (“Notice is satisfactory if it generally describes the terms of the

                                   3   settlement in sufficient detail to alert those with adverse viewpoints to investigate and to come

                                   4   forward and be heard.” (quotation omitted)).

                                   5    V.      CONCLUSION
                                   6            For the foregoing reasons, the Court GRANTS Plaintiff’s motion for preliminary approval.

                                   7   The parties are DIRECTED to meet and confer and stipulate to a schedule with firm dates for

                                   8   each event listed below, which shall be submitted to the Court within seven days of the date of this

                                   9   Order:

                                  10
                                                                          Event                                      Date
                                  11
                                                  Deadline for Settlement Administrator to mail
                                  12              notice to all putative Class Members
Northern District of California




                                                  Filing deadline for attorneys’ fees and costs motion
 United States District Court




                                  13              Filing deadline for incentive payment motion
                                                  Deadline for Class Members to opt-out or object to
                                  14              settlement and/or application for attorneys’ fees and
                                  15              costs and incentive payment
                                                  Filing deadline for final approval motion
                                  16              Final fairness hearing and hearing on motions

                                  17   The parties are further DIRECTED to implement the proposed class notice plan with the edits

                                  18   identified above.
                                  19

                                  20            IT IS SO ORDERED.
                                  21   Dated: 8/24/2020
                                  22                                                    ______________________________________
                                  23                                                    HAYWOOD S. GILLIAM, JR.
                                                                                        United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         15
